Plaintiff in error was convicted of the crime of larceny of live stock, and in accordance with the verdict of the jury was sentenced to serve a term of two years' imprisonment in the penitentiary. He has appealed from said judgment of conviction to this court, but there has been no appearance in his behalf on his appeal, and there is nothing before us but the petition in error and case-made.
The errors assigned are that the verdict is contrary to the law and the evidence, and that the court erred in the admission and rejection of evidence to the prejudice of the defendant. In cases of this kind, we do not consider it the duty of this court to go into a careful examination of the evidence to determine whether or not the trial court erred in its rulings on the admission or rejection of evidence. However, we have given careful examination and consideration to the record in this case, and we find no error justifying a reversal. We think the testimony, without any doubt, is ample to sustain the conviction. The judgment of the district court of Johnston county is therefore affirmed.
MATSON and BESSEY, JJ., concur. *Page 130